                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CURTIS L. GIBSON,            )
                             )
            Plaintiff,       )
                             )
      v.                     )                        2:19cv357
                             )                        Electronic Filing
SETH ERICKSON, MARK CAPOZZA, )                        Judge David Stewart Cercone
and SCI FAYETTE PRISON       )                        Magistrate Judge Patricia L. Dodge
OFFICIALS,                   )
                             )
            Defendants.      )


                                     MEMORANDUM ORDER

April 14, 2020

       Plaintiff, Curtis L. Gibson (“Gibson”), who is currently incarcerated in the State

Correctional Institution at Fayette, Pennsylvania (“SCI Fayette”), brings this pro se civil rights

action pursuant to 42 U.S.C. § 1983 against Defendants Seth Erickson (“Erickson”), a Unit

Manager at SCI Fayette, Mark Capozza (“Capozza”), the Warden of SCI Fayette, and

unidentified “SCI Fayette Prison Officials.” Defendants Erickson and Capozza filed a Motion to

Dismiss Gibson’s Amended Complaint (ECF No. 69), and the Magistrate Judge filed a Report

and Recommendation (the “R&R”) (ECF No. 89), which recommended that the Motion to

Dismiss be granted. It was further recommended that Gibson’s action be dismissed as to any

other party named by Plaintiff, including “SCI Fayette Prison Officials,” and that Plaintiff’s

Motion to Submit Exculpatory Evidence (ECF No. 88) be denied as moot.

       On April 9, 2020, Gibson filed a Motion for Reconsideration (ECF No. 91), which after

review, this Court deems “objections” to the R&R. After a de novo review of the pleadings and

documents in this case, and upon consideration of the Magistrate Judge’s Report and

Recommendation and the objections thereto,
       IT IS HEREBY ORDERED that Magistrate Judge Dodge’s Report and Recommendation

(ECF No. 89) is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed on behalf of Erickson and

Capozza is GRANTED. Gibson’s Amended Complaint is dismissed with prejudice as to all

Defendants, including “SCI Fayette Prison Officials.” The Clerk shall mark this case closed.

       IT IS FURTHER ORDERED that the Plaintiff’s Motion to Submit Exculpatory Evidence

(ECF No. 88) and Motion to Request the Court to Charge Defendants with Perjury (ECF No. 92)

are DENIED as moot.


                                            s/ DAVID STEWART CERCONE
                                            David Stewart Cercone
                                            Senior United States District Judge

cc:    Chase M. Defelice, Esquire
       Magistrate Judge Patricia L. Dodge

       (Via CM/ECF Electronic Mail)

       Curtis L. Gibson
       BI 5077
       SCI Fayette
       48 Overlook Drive
       LaBelle, PA 15450-0999

       (Via Regular Mail)




                                               2
